Citation Nr: 1033781	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 
 
2.  Entitlement to service connection for migraine headaches. 
 
3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to October 
1978.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a January 2008 rating 
decision of the VA Regional Office (RO) in Waco, Texas that 
denied service connection for hypertension, migraine headaches, 
and right knee disability, claimed as torn medial meniscus.

Following review of the record, the issue of entitlement to 
service connection for migraine headaches is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within one 
year of separation from service.  Hypertension is not 
attributable to service.

2.  Right knee disability was not manifest during service, and 
right knee arthritis was not manifest within one year of 
separation from service.  A right knee disability is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

2.  Right knee disability, claimed as torn medial meniscus, was 
not incurred in or aggravated by service and arthritis may not be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, the notice 
requirements of the VCAA apply to all elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded. Id. at 486.  

Here, the appellant was sent a letter in October 2007 prior to 
the initial unfavorable decision on the claims under 
consideration.  The letter informed him of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence.  Notification that 
included information pertaining to a disability rating and an 
effective date for the award if service connection were granted 
was also sent to the appellant at that time.  In this case, 
however, service connection is being denied.  Therefore, no 
rating or effective date will be assigned with respect to the 
claims of service connection for hypertension and right knee 
disability.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment records have been 
reviewed.  A military facility outpatient records and private 
clinical data have received and associated with the claims 
folder.  His written statements in support of the claim have been 
carefully considered.  The appellant requested a personal hearing 
at the RO that was scheduled in July 2010 but he failed to 
report.

The Veteran has not been afforded a VA examination with respect 
to the claims of entitlement to service connection for 
hypertension and a right knee disability.  VA's duty to assist 
includes providing a medical examination or obtaining a medical 
opinion when one is necessary to make a decision on the claim. 
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This 
development is considered necessary if the information and 
evidence of record do not contain sufficient competent medical 
evidence to decide the claim, but contains: (1) competent 
evidence of diagnosed disability or symptoms of disability, (2) 
establishes that the veteran had an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed disability 
may be associated with the in- service event, injury, or disease, 
or with another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4).  The Board observes that although there are 
current diagnoses of hypertension and a right knee disorder, 
there is no medical evidence of record showing that the Veteran 
had a diagnosis or complaints referable to of these conditions 
during service, or that the claimed disabilities may be related 
to any event in service.  Therefore, the second and third 
requirements for requesting a VA examination have not been met.  
The Board therefore finds that the evidence on file is adequate 
to render a decision on the claims, and that an examination is 
unnecessary.

The Board also notes that neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate any additional existing evidence that is necessary or is 
able to be secured for a fair adjudication of the claims that has 
not been obtained.  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to 
service connection for hypertension and right knee disability are 
ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension and/or arthritis become manifest to a 
degree of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to have 
been incurred in or aggravated by service, even though there is 
no evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

To establish a right to compensation for a current disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  

Factual Background and Legal Analysis

1.  Hypertension

The Veteran's service treatment records show that upon 
examination in July 1976 for service entrance, he had a blood 
pressure reading of 128/84.  He denied high or low blood pressure 
on the Report of Medical History.  The cardiovascular status was 
evaluated as normal.  No complaints, findings of or treatment for 
high blood pressure are recorded during service.  On examination 
in July 1978 for discharge from active duty, a blood pressure 
reading of 120/78 was obtained.  The appellant denied high blood 
pressure on the Report of Medical History at that time, and the 
cardiovascular system was evaluated as normal.  

The appellant filed a claim of service connection for 
hypertension in June 2007.  

Clinical records dating from 2002 from Corrections Corporation of 
America, Bartlett State Jail, indicate a diagnosis of 
hypertension in January 2003.  Subsequent clinic notes refer to 
continuing treatment for hypertension including medication 
management.  Thus, the available evidence first indicates a 
diagnosis of hypertension approximately 25 years after the 
Veteran's separation from service.  

Under the factual scenario as reported above, high blood pressure 
was not shown in service and the presumption of service 
connection for hypertension does not apply.  This is because the 
disorder did not manifest to a degree of 10 percent or more 
within one year of separation from service.  We also note that no 
professional has determined that the in-service blood pressure 
readings were indicative of hypertension, particularly when the 
cardiovascular system was described as normal.  There is no 
evidence in the record to show other than that hypertension was 
first clinically indicated many years after discharge from active 
duty.  The Board thus finds that service connection for 
hypertension is not warranted on a direct or presumptive basis. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

The Board recognizes that lay assertions may serve to establish a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In statements in the record dated in May and September 2008, the 
Veteran asserts that he either had hypertension in high school as 
early as 1972 or 1973 and/or that he was treated in service for 
such dating back to 1977.  As noted above, however, blood 
pressure was within normal limits at service entrance and there 
is no evidence of treatment for such during service.  The Board 
observes that there is no credible support in the record that 
establishes that the Veteran had hypertension prior to service, 
or was treated for such therein.  (Thus, this is a traditional 
service-connection case rather than one involving the presumption 
of soundness.)  It is pointed out that he specifically denied 
high blood pressure at entrance and separation from service.  
There is no reliable post service showing of continuity 
symptomatology.  The Board observes that when the appellant was 
being treated for hypertension between 2002 and 2005, he did not 
refer to any similar symptoms in service.  

Lay evidence must be considered when a Veteran seeks disability 
benefits.  A layman is competent to report that he or she notices 
symptoms as such come through one of the senses. See Layno v. 
Brown, 6 Vet. App 465, 470 (1994).  The Board has carefully 
considered the lay statements and history regarding the onset of 
hypertension in this case.  However, credible evidence of 
hypertension in service or aggravated by service has not been 
demonstrated.  Here, we are presented with a post-service naked 
assertion that hypertension either predated service or was 
present in service.  However, he advances no factual foundation 
for such assertion to include a recitation of pressure readings.  
We also note that his remote post service assertions are 
inconsistent with the contemporaneous records, to include the 
normal findings and his in-service denial of pertinent pathology.   

The Board thus finds that the normal separation examination, the 
Veteran's contemporaneous denial of high blood pressure, as well 
as the almost 25-year lapse between service discharge and 
treatment for hypertension are far more probative than remote 
statements of inservice onset and continuity.  The Veteran's more 
recent assertions of high blood pressure prior to and in service 
conflict with his specific denials at service entrance in 1976 
and discharge in 1978.  As such, he is not a consistent 
historian.  Such factors militate against a finding that the 
appellant's statements and history are credible.    

The Board thus concludes that the Veteran is not a reliable 
historian and that his later accounts and history in this regard 
are self-serving and not credible.  Therefore, when considering 
the entirety of the evidence of record, the Board finds that 
there is neither inservice chronicity nor continuity of 
symptomatology of the claimed hypertension in service, nor was 
hypertension manifested to a degree of 10 percent within one year 
of service discharge. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current hypertension is related to service.  The Board thus finds 
that the preponderance of the evidence is against the claim and 
service connection for hypertension must be denied. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

2.  Right knee disability.

The Veteran's service medical records show no treatment for the 
right knee.  He complained of bilateral thigh pain in September 
1976 without a history of injury.  An assessment of thigh muscle 
strain was rendered but no knee symptoms were recorded.  On 
examination in July 1978 for discharge from active duty, the 
Veteran denied knee complaints on the Report of Medical History.  
The lower extremities were evaluated as normal and no defects 
were noted.

The appellant filed a claim of service connection for right knee 
disability, claimed as torn medial meniscus, in June 2007.

Clinical records dating from 2002 from Corrections Corporation of 
America were received noting that the Veteran sought treatment 
for right knee pain in December 2002.  In January 2003, a history 
of two prior surgeries on the right knee was reported, the last 
one in 2000.  The appellant related that the knee popped and was 
painful with walking, produced a grinding sound, ached when he 
was lying down and caused difficulty with bending and squatting.  
An assessment of arthritis was rendered.  Right knee pain 
persisted for which the appellant received continuing follow-up.  
Clinical records dated between March and April 2005 from a 
military outpatient facility noted continuing complaints of knee 
pain.  In April, it was reported that the appellant had moderate 
to severe right knee pain, status post right knee injury, after 
having been struck with a piece of metal on the lateral aspect 
with swelling for three days.  Prior medical history was recited 
indicating that between 1986 and 1987, the Veteran had 
arthroscopic surgery for a torn cartilage in a knee, and that 
between 1988 and 1989, he underwent knee arthroscopy.  Current X-
rays disclosed calcification of the right meniscus.  An 
assessment of right knee contusion, meniscal tear, was rendered.  
An X-ray of the right knee in June 2005 performed at Hendrick 
Health System disclosed an upper patellar enthesophyte, likely 
fabella, small joint effusion, meniscal calcification, and a 
secondary ossicle of the distal patellar tendon.  It was noted 
that an intra-articular body could not be ruled out.  

The appellant filed a claim of service connection for right torn 
medial meniscus in June 2007.

The Veteran asserts that current right knee disability is related 
to service.  The Board observes, however, that there is nothing 
in the service treatment records that supports this assertion.  
Rather, the separation examination in July 1978 disclosed that he 
specifically denied any problem with his knees and the lower 
extremities were evaluated as normal.  No documentation has been 
received evidencing treatment for right knee symptoms immediately 
after discharge from active duty.  As noted above, clinical 
records were subsequently received indicating that the appellant 
had had two operations on the right knee between the mid to late 
1980s, was well as surgery in 2000.  

The Board points out that the reliable evidence first indicates a 
right knee problem approximately 9 years after the Veteran's 
separation from service.  We again note that the appellant denied 
a pertinent history at separation and the lower extremities were 
normal at separation.  In view of such, the Board finds that a 
right knee disorder did not have onset in service, and the 
presumption of service connection for arthritis does not attach.  
This is because any arthritis or degenerative changes of the 
right knee did not manifest within one year of separation from 
service.  There is no reliable evidence in the record to show 
other than that right knee disability was first clinically 
indicated a number of years after discharge from active duty.  
The Board thus finds that service connection for a right knee 
disorder is not warranted on a direct or presumptive basis. See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran is competent to report that he has right knee 
disability and when those symptoms started.  See Jandreau; 
Buchanan; Layno, supra.  However, competence and credibility are 
different matters.  The Board observes that the available 
evidence first indicates a right knee condition leading to 
surgery in around 1987, approximately nine years after discharge 
from active duty.  Nothing in the available post service clinical 
records dating from 2002 suggests right knee disability deriving 
from service.  There is no reliable post service showing of any 
continuity of reported in-service right knee symptomatology.  The 
Board thus finds that the silent service treatment records, the 
normal separation examination, his specific denial of a knee 
problem at separation and the nine years between service and 
indications of right knee disability clearly militate against a 
finding that the Veteran's assertions of symptoms in service and 
continuity of symptomatology are credible.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. See 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity. Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board as fact finder is obligated to 
and fully justified in determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Similarly, the Board can weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  

In this instance, the Board finds that the normal separation 
examination and the Veteran's contemporaneous denial of a knee 
problem are far more probative than a remote statement of in-
service onset and continuity.  Furthermore, his current 
statements in this regard directly conflict with his in-service 
denial, thereby establishing that he is an inconsistent 
historian.  Therefore, based upon the lay and medical evidence, 
the Board finds that the Veteran's assertions of in-service onset 
and continuity of a right knee disorder are not credible and do 
not provide a basis to establish service connection.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that current right 
knee disability is related to service or to any incident therein.  
The Board thus finds that the preponderance of the evidence is 
against the claim and service connection must be denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990)   


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for right knee disability is 
denied.




REMAND

The Veteran asserts that he has migraine headaches that are of 
service onset for which service connection should be granted.

Under the VCAA, VA must provide an examination when there is 
competent evidence of a disability (or persistent or recurrent 
symptoms of a disability) that may be associated with an in-
service event, injury, or disease, but there is insufficient 
information to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
threshold is low when considering whether there is an indication 
that a disability or persistent or recurring symptoms of a 
disability may be associated with the Veteran's service; 
McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 
410, 419 (2006); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).  

In this case, the Veteran's service medical records reflect no 
treatment for headaches.  However, the claims folder contains an 
emergency room treatment report from the Naval Regional Medical 
Center dated in April 1978 indicating that while in service, the 
Veteran was involved in an automobile accident and sustained with 
multiple trauma to the face, with abrasions and swelling for 
which he had been seen at Einstein Hospital the same day.  It was 
noted that no X-rays had been taken there.  There was no history 
of unconsciousness.  An X-ray of the skull was negative.  An 
impression of closed head trauma was recorded.  On examination in 
July 1978 for discharge from active duty, the appellant denied 
frequent or severe headaches on the Report of Medical History, 
and the head and neurologic system were evaluated as normal.

The Board finds that despite the Veteran's denial of headache at 
service discharge, the VCAA threshold requirement is met such he 
should be scheduled for a VA examination to determine whether 
migraine headaches are reasonably related to service and/or 
closed head injury therein.



Accordingly, the case is remanded for the following actions:

1.  Contact the Veteran and request that 
he provide the address of Einstein 
Hospital and authorization to retrieve 
records pertaining to his treatment there 
in April 1978.  The Veteran should also be 
requested to furnish the names and 
addresses of all other providers who have 
treated him for headaches since service as 
well as authorization to retrieve those 
records.

2.  After a reasonable period of time for 
receipt of such records, schedule the 
Veteran for a VA examination to ascertain 
whether he currently has migraine 
headaches related to service or to an 
event therein.  The claims folder should 
be made available to the examiner.  All 
appropriate tests and studies should be 
accomplished, and clinical findings should 
be reported in detail.  After a review of 
the evidence, the examiner should provide 
an opinion with supporting rationale as to 
whether it is at least as likely as not 
(50 percent probability or better) the 
Veteran currently has migraine headache 
disability related to service or head 
injury therein, or whether such headaches 
are more likely of post service onset and 
unrelated to active duty.  Any assessment 
should be supported with the findings that 
support the diagnosis.

2.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the appellant 
should be provided a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


